United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 14, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-10173
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

REGINALD WAYNE DAVIS, also known as Old School,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:04-CR-41-5
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Reginald Wayne Davis has

moved for leave to withdraw and has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967).   Davis has filed

a response to counsel’s motion.   Our independent review of

the record, counsel’s brief, and Davis’s response shows that

there are no nonfrivolous issues for appeal.   The record is

insufficiently developed to allow consideration of Davis’s claims

of ineffective assistance of counsel in this direct appeal.        See

United States v. Higdon, 832 F.2d 312, 313-14 (5th Cir. 1987).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10173
                                 -2-

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and this APPEAL

IS DISMISSED.   See 5TH CIR. R. 42.2.